           Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 1 of 11




                                                 THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                          WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                  NO. 3:19-cv-05960-MJP
 9                            Plaintiff,
                                                  PLAINTIFF’S MOTION TO STRIKE
10                                                HEARING HELP EXPRESS, INC.’S
           vs.
                                                  FOURTEENTH AFFIRMATIVE
11                                                DEFENSE
     HEARING HELP EXPRESS, INC.,
12   LEADCREATIONS.COM, LLC,
                                                  Note on Motion Calendar: 10/30/20
     TRIANGULAR MEDIA CORP. and LEWIS
13   LURIE.
14
                              Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                           TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                       936 North 34th Street, Suite 300
     DEFENSE                                                      Seattle, Washington 98103-8869
                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                       www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 2 of 11




                                                  TABLE OF CONTENTS
 1
                                                                                                                                 Page No.
 2

 3   I.     RELIEF REQUESTED .....................................................................................................1

 4   II.    BACKGROUND ...............................................................................................................1
 5   III.   ARGUMENT ....................................................................................................................2
 6
     IV.    CONCLUSION .................................................................................................................4
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                                          TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                                        936 North 34th Street, Suite 300
     DEFENSE - i                                                                                   Seattle, Washington 98103-8869
                                                                                                TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                                        www.terrellmarshall.com
               Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 3 of 11




                                                 TABLE OF AUTHORITIES
 1
                                                                                                                                Page No.
 2

 3                                                      FEDERAL CASES

 4   Ahmed v. HSBC Bank USA, Nat'l Ass'n,
           No. 2017 WL 5720548 (C.D. Cal. Nov. 6, 2017) .............................................................3
 5

 6   Alea London Ltd. v. Am. Home Servs., Inc.,
            638 F.3d 768 (11th Cir. 2011) ...........................................................................................2
 7
     Lemieux v. Lender Processing Ctr.,
 8         No. 16-cv-1850-BAS, 2018 WL 637945 (S.D. Cal. Jan. 31, 2018) ..................................3
 9   Luna v. Shac, LLC,
10          No. 14-cv-607-HRL, 2014 WL 3421514 (N.D. Cal. July 14, 2014).................................4

11   N.L. v. Credit One Bank, N.A.,
             960 F.3d 1164 (9th Cir. 2020) ...........................................................................................2
12
     Olney v. Job.com, Inc.,
13          No. 1:12-CV-01724-LJO, 2014 WL 1747674 (E.D. Cal. May 1, 2014) ..........................3
14
     Optical Coating Lab., Inc. v. Applied Vision, Ltd.,
15          C-92-4689 MHP, 1995 WL 150513 (N.D. Cal. Mar. 20, 1995) .......................................2

16   Perez v. Rash Curtis & Assoc.,
            No. 16-cv-3396-YGR, 2019 WL 1491694 (N.D. Cal. April 4, 2019) ..............................3
17

18   Pieterson v. Wells Fargo Bank, N.A.,
            No. 17-CV-02306-EDL, 2018 WL 3241069 (N.D. Cal. July 2, 2018) .............................3
19
     Soppet v. Enhanced Recovery Co., LLC,
20          679 F.3d 637 (7th Cir. 2012) .............................................................................................3
21
     Universal Underwriters Ins. Co. v. Lou Fusz Auto. Network, Inc.,
22          401 F.3d 876 (8th Cir. 2005) .............................................................................................3

23   Whittlestone, Inc. v. Handi–Craft Co.,
            618 F.3d 970 (9th Cir. 2010) .............................................................................................2
24

25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                                          TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                                       936 North 34th Street, Suite 300
     DEFENSE - ii                                                                                 Seattle, Washington 98103-8869
                                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                                       www.terrellmarshall.com
               Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 4 of 11




                                                       FEDERAL STATUTES
 1
     U.S.C. § 227(b)(1)(A)(iii) .............................................................................................................4
 2

 3
                                                      OTHER AUTHORITIES
 4
     In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
 5           27 F.C.C. Rcd. 1830 (2012) ..............................................................................................4
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                                              TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                                            936 North 34th Street, Suite 300
     DEFENSE - iii                                                                                     Seattle, Washington 98103-8869
                                                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                                            www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 5 of 11




 1
                                       I. RELIEF REQUESTED
 2
            Plaintiff Mark Hoffman sues Hearing Help Express, Inc. under the Telephone
 3
     Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) because he received at least seven
 4
     telemarketing calls without his prior express written consent. Hearing Help does not deny that
 5
     Mr. Hoffman received these calls, but instead maintains that it cannot be held liable, asserting
 6
     as an affirmative defense that it, among other things, “acted in good faith” and “reasonably
 7
     relied” on its lead provider Triangular Media Corp. to obtain the required consent. See ECF No.
 8
     82 at 22 (Affirmative Defense 14). But “good faith” and “reasonable reliance” are not defenses
 9
     to a claim brought under the TCPA. Because Hearing Help’s “good faith” and “reasonable
10
     reliance” defense fails as a matter of law, Mr. Hoffman respectfully requests that it be stricken.
11
                                          II. BACKGROUND
12
            Hearing Help is a business that uses telemarketing to sells hearing aids. ECF No. 72 ¶ 1.
13
     Hearing Help makes its own telemarketing calls with leads it purchases from third party
14
     vendors. ECF No. 81 ¶ 11 (Hearing Help purchased 344,000 leads from 11 vendors). One of
15
     those vendors is Triangular.
16
            Mr. Hoffman alleges that Hearing Help violated the TCPA when it placed automated
17
     calls to numbers that were assigned to cellular telephone services without first obtaining the
18
     called parties’ express written consent. See ECF No. 72 ¶ 52. In its Answer, Hearing Help
19
     lodges twenty-four affirmative defenses, including:
20
                             FOURTEENTH AFFIRMATIVE DEFENSE
21
                    Defendant at all times acted in good faith and within reasonable
22                  commercial standards as to the matters alleged in the SAC.
                    Moreover, Defendant acted in good faith and reasonably relied on
23
                    Triangular/LeadCreations, and any other lead generation vendor in
24                  their compliance with the TCPA in generating leads sold to
                    Defendant. Triangular/LeadCreations, and all other lead generation
25                  vendors were to only provide leads to Defendant who provided
                    express consent to be called. Triangular/LeadCreations and all other
26                  lead generation vendors provided assurances to Defendant that all
27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                  936 North 34th Street, Suite 300
     DEFENSE - 1                                                             Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 6 of 11




                     leads transmitted to Hearing Help had given their express consent to
 1                   be contacted by Defendant. Defendant reasonably believed only
                     leads who provided consent to be called would be transmitted from
 2
                     Triangular/LeadCreations and the third-party lead generation
 3                   vendors.

 4
     See ECF No. 82. Hearing Help has indicated repeatedly that it plans to rely heavily on this
 5
     defense at trial. See. e.g., ECF No. 37, 39, 43, 79, 85 and 87.
 6
                                            III. ARGUMENT
 7
             Under Federal Rule of Civil Procedure 12(f), a district court may strike from a pleading
 8
     “an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” “The
 9
     function of a 12(f) motion to strike is to avoid the expenditure of time and money that must
10
     arise from litigating spurious issues by dispensing with those issues prior to trial. . . .”
11
     Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (internal quotations
12
     omitted). In assessing a Rule 12(f) motion, the court must determine whether the matter the
13
     moving party seeks to have stricken is (1) an insufficient defense; (2) redundant; (3)
14
     immaterial; (4) impertinent; or (5) scandalous. Id. at 973–74. “[A] Rule 12(f) motion to dismiss
15
     a defense is proper when the defense is insufficient as a matter of law.” Optical Coating Lab.,
16
     Inc. v. Applied Vision, Ltd., C-92-4689 MHP, 1995 WL 150513, at *1 (N.D. Cal. Mar. 20,
17
     1995) (internal citation omitted). Hearing Help’s theory fails as a matter of law and,
18
     accordingly, striking the affirmative defense promotes the efficient resolution of this matter.
19
             Although it has not addressed the good faith or reasonable reliance defense directly, the
20
     Ninth Circuit recently held that a defendant’s “intent” to place lawful calls cannot defeat a
21
     TCPA claim. N.L. v. Credit One Bank, N.A., 960 F.3d 1164, 1170 (9th Cir. 2020) (rejecting
22
     defendant’s argument that it could not be held liable under the TCPA if the “intended recipient”
23
     of the calls had consented). Indeed, every circuit court to consider whether intent is relevant to
24
     underlying TCPA liability have all concluded that good faith error or mistake does not preclude
25
     a defendant’s liability but only impacts potentially trebling damages for willful conduct. See
26
     Alea London Ltd. v. Am. Home Servs., Inc., 638 F.3d 768, 776 (11th Cir. 2011) (“The TCPA is
27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                        TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                     936 North 34th Street, Suite 300
     DEFENSE - 2                                                                Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                     www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 7 of 11




 1   essentially a strict liability statute . . . . [and] does not require any intent for liability except

 2   when awarding treble damages.”); Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 641

 3   (7th Cir. 2012) (affirming TCPA liability for calls to phone numbers where the recipient of the

 4   call had not given consent, even if the phone number was called due to a typographical error in

 5   its entry or because the number previously belonged to a different person); Universal

 6   Underwriters Ins. Co. v. Lou Fusz Auto. Network, Inc., 401 F.3d 876, 882 n. 3 (8th Cir.

 7   2005) (“The [TCPA] . . . makes no exception for senders who mistakenly believe that

 8   recipients’ permission or invitation existed. The issue of intent, or more accurately, the issues

 9   of knowledge and willfulness, however, clearly are material to the question of treble

10   damages.”).

11           Numerous district courts in this Circuit have similarly rejected callers’ attempts to graft

12   a “good faith” exception onto the TCPA. See, e.g., Perez v. Rash Curtis & Assoc., No. 16-cv-

13   3396-YGR, 2019 WL 1491694, at *5 (N.D. Cal. April 4, 2019) (a defendant’s good faith belief

14   it was complying with the TCPA is relevant only to willfulness); Pieterson v. Wells Fargo

15   Bank, N.A., No. 17-CV-02306-EDL, 2018 WL 3241069, at *3 (N.D. Cal. July 2, 2018) (“In the

16   Ninth Circuit, district courts have generally rejected the ‘intended recipient’ definition, which

17   counsels against a conclusion that Defendant can rely on a good faith exemption to the consent

18   requirement.”); Olney v. Job.com, Inc., No. 1:12-CV-01724-LJO, 2014 WL 1747674, at *9

19   (E.D. Cal. May 1, 2014) (“the [c]ourt declines to find TCPA provides a good faith

20   exception”); Ahmed v. HSBC Bank USA, Nat'l Ass'n, No. 2017 WL 5720548, at *3 (C.D. Cal.

21   Nov. 6, 2017) (“there is no good faith defense against a TCPA claim”).

22           Courts instead have observed that the TCPA imposes strict liability for unlawful calls.

23   Ahmed, 2017 WL 5720548, at *3 (“The TCPA is essentially a strict liability statute[.]”)

24   (quotation marks and citation omitted); Lemieux v. Lender Processing Ctr., No. 16-cv-1850-

25   BAS, 2018 WL 637945, at *3 (S.D. Cal. Jan. 31, 2018) (“The TCPA is in essence a strict

26   liability statute and it is not up to this Court to equitably temper its bite.”) (citation omitted);

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                           TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                       936 North 34th Street, Suite 300
     DEFENSE - 3                                                                  Seattle, Washington 98103-8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                       www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 8 of 11




 1   Luna v. Shac, LLC, No. 14-cv-607-HRL, 2014 WL 3421514, at *4 (N.D. Cal. July 14, 2014)

 2   (“[S]ince the TCPA is essentially a strict liability statute ... defendants reasonably should have

 3   anticipated that the use of [an automated] system to call a New York cell-phone number could

 4   subject them to being held into court in New York.”) (quoting Branham v. ISI Alarms, Inc., No.

 5   12-cv-1012-ARR, 2013 WL 4710588 (E.D.N.Y. Aug. 30, 2013)).

 6           The TCPA requires Hearing Help to obtain the prior express written consent of Plaintiff

 7   and other leads before it calls them. See U.S.C. § 227(b)(1)(A)(iii); In the Matter of Rules &

 8   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1839

 9   (2012). Instead of doing what the law required it to do, Hearing Help apparently relied—at its

10   peril—on its telemarketing vendor to comply with the TCPA. It did not. And Hearing Help’s

11   “good faith belief” that it had permission to place the calls is insufficient to avoid liability

12   under the TCPA.

13                                         IV. CONCLUSION

14           For the foregoing reasons, Plaintiff respectfully requests that the Court strike Hearing

15   Help’s fourteenth affirmative defense.

16           RESPECTFULLY SUBMITTED AND DATED this 9th day of October, 2020.

17                                           TERRELL MARSHALL LAW GROUP PLLC
18
                                             By: /s/ Adrienne D. McEntee, WSBA #34061
19                                               Beth E. Terrell, WSBA #26759
                                                 Email: bterrell@terrellmarshall.com
20                                               Jennifer Rust Murray, WSBA #36983
                                                 Email: jmurray@terrellmarshall.com
21
                                                 Adrienne D. McEntee, WSBA #34061
22                                               Email: amcentee@terrellmarshall.com
                                                 936 North 34th Street, Suite 300
23                                               Seattle, Washington 98103-8869
                                                 Telephone: (206) 816-6603
24

25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                        TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                    936 North 34th Street, Suite 300
     DEFENSE - 4                                                               Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                    www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 9 of 11




                                         Anthony I. Paronich, Admitted Pro Hac Vice
 1                                       Email: anthony@paronichlaw.com
 2                                       PARONICH LAW, P.C.
                                         350 Lincoln Street, Suite 2400
 3                                       Hingham, Massachusetts 02043
                                         Telephone: (617) 485-0018
 4                                       Facsimile: (508) 318-8100
 5
                                     Attorneys for Plaintiff and the Proposed Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                              TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                          936 North 34th Street, Suite 300
     DEFENSE - 5                                                     Seattle, Washington 98103-8869
                                                                  TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                          www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 10 of 11




 1                                        CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on October 9, 2020, I electronically filed

 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant Hearing Help Express, Inc.
21
                    Carl J. Marquardt
22                  Email: carl@cjmpllc.com
                    LAW OFFICE OF CARL J. MARQUARDT, PLLC
23                  1126 34th Avenue, Suite 311
                    Seattle, Washington 98122-5137
24                  Telephone: (206) 388-4498
25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                                   TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                                936 North 34th Street, Suite 300
     DEFENSE - 6                                                           Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                www.terrellmarshall.com
          Case 3:19-cv-05960-MJP Document 89 Filed 10/09/20 Page 11 of 11




                 Edward Maldonado, Admitted Pro Hac Vice
 1               Email: eam@maldonado-group.com
                 Email: awclerk@maldonado-group.com
 2
                 MALDONADO LAW GROUP
 3               2850 S. Douglas Road, Suite 303
                 Coral Gables, Florida 33134
 4               Telephone: (305) 477-7580
 5               Attorneys for Defendant Lewis Lurie
 6
           DATED this 9th day of October, 2020.
 7
                                        TERRELL MARSHALL LAW GROUP PLLC
 8
                                        By:     /s/ Adrienne D. McEntee, WSBA #34061
 9                                            Adrienne D. McEntee, WSBA #34061
                                              Email: amcentee@terrellmarshall.com
10
                                              936 North 34th Street, Suite 300
11                                            Seattle, Washington 98103
                                              Telephone: (206) 816-6603
12                                            Facsimile: (206) 319-5450
13                                      Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S MOTION TO STRIKE HEARING HELP
                                                               TERRELL MARSHALL LAW GROUP PLLC
     EXPRESS, INC.’S FOURTEENTH AFFIRMATIVE                           936 North 34th Street, Suite 300
     DEFENSE - 7                                                      Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                           www.terrellmarshall.com
